RENDERED: JULY 15, 2022; 10:00 A.M.
                          NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0512-MR

MORGAN RAE PETTY                                                    APPELLANT


                 APPEAL FROM GRAYSON CIRCUIT COURT
v.                HONORABLE BRUCE T. BUTLER, JUDGE
                         ACTION NO. 15-CI-00277


BENJAMIN DAVID ADKINS                                                 APPELLEE


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: COMBS, TAYLOR, AND K. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: Morgan Petty appeals from an order of the Grayson

Circuit Court confirming and adopting in its entirety a report from the Domestic

Relations Commissioner (DRC) which ordered that the parties’ minor child attend

school in Grayson County and named Benjamin Adkins the primary residential

parent. We affirm.
             Morgan’s and Benjamin’s daughter, C.A., was born in October 2013.

The parties lived together in Grayson County for some time following her birth but

separated in 2015. In June 2015, Morgan moved to Louisville, Kentucky, and filed

a custody action in the Jefferson Circuit Court. Benjamin objected and

successfully transferred the action to the Grayson Circuit Court. The parties

agreed on joint custody and exercised week-on, week-off timesharing with C.A.

             In November 2016, the parties were scheduled to appear for a hearing

before the DRC regarding various issues, including where C.A. would attend

school once she became of age. However, instead, the parties opted to enter into

an agreement that was read into the record. The agreement included their

commitment that C.A. would attend school in Grayson County. On the record,

Morgan stated the agreement read into the record was the complete agreement;

acknowledged she understood the agreement; and that she was not coerced or

promised anything to enter into the agreement. For reasons that are not clear from

the record before us, the agreement was not immediately reduced to writing, and an

agreed order was not tendered until July 11, 2018. Morgan refused to sign the

agreed order, objected, and requested a hearing prior to entry of the agreed order,

claiming she had only agreed under fraud and duress. Due to Morgan’s objections,

the caption “Agreed Order” was marked through in ink pen by the DRC and

“Commissioner’s Report” was handwritten below. The parties briefed the circuit


                                         -2-
court and a hearing was conducted. The circuit court entered an order confirming

the Commissioner’s Report on February 28, 2019.

              While the prior agreed order and Morgan’s objections were pending

before the circuit court, Morgan filed two pro se motions. The first requested C.A.

attend school in Louisville. Morgan contended that, not only did she live and work

in Louisville, but Benjamin also worked in Louisville and commuted from

Grayson County each day.1 Morgan’s second motion requested she be named

primary residential parent and set a visitation schedule for Benjamin, presumably

in anticipation that her motion to have C.A. attend school in Louisville would be

successful.

              Morgan subsequently filed a pro se motion for a custodial evaluation

and the circuit court granted the motion by order entered April 16, 2019. The

evaluation was performed, including psychological testing of Morgan and

Benjamin, and a report submitted to the circuit court. The report concluded C.A.

should attend school in Louisville and Morgan should be the primary residential

parent. This was due in part to the evaluator’s conclusion that the school at issue

in Louisville was academically superior to the school in Grayson County. At the

hearing before the DRC on August 2, 2019, regarding Morgan’s motions,


1
 Benjamin refuted this assertion and presented evidence at the hearing before the DRC that,
while he occasionally works in Louisville, he works in various locations within a one-hundred
mile radius of Louisville, including Grayson County, depending on the needs of his employer.

                                              -3-
Benjamin objected to the custodial report. He argued he had tried numerous times

to subpoena the evaluator to no avail and would therefore be unable to cross-

examine her regarding her findings contained in the report. Benjamin argued the

report was factually incorrect regarding numerous issues. The DRC allowed

admission of the report but stated she would only “consider it for whatever it’s

worth” and indicated she understood the evaluator should be subject to Benjamin’s

cross-examination.

             After the conclusion of the DRC hearing, the parties tendered

proposed findings of fact and conclusions of law. The DRC used Benjamin’s

tendered document in its entirety, which recommended C.A. attend school in

Grayson County per the parties’ previous agreement, and that C.A. live primarily

with Benjamin. Morgan was to have timesharing with C.A. per the local rules.

Morgan filed two sets of pro se objections to the DRC report prior to retaining

counsel, who then filed exceptions to the report on Morgan’s behalf. A hearing

was held before the circuit court to address Morgan’s exceptions to the DRC

report. At the conclusion, the circuit court indicated it would review the DRC

hearing and permitted the parties to file their last written arguments. On March 11,

2020, the circuit court entered an order confirming the DRC report. Morgan filed a

motion to alter, amend, or vacate the order that was subsequently denied.




                                         -4-
             Morgan makes five arguments on appeal. She argues: (1) the circuit

court failed to consider all relevant facts; (2) the circuit court failed to render

meaningful and deliberated findings of fact and conclusions of law; (3) she was

denied due process when the circuit court granted relief to Benjamin when he had

not filed a motion; (4) the presumption of equal parenting time was not overcome;

and (5) the circuit court failed to set a schedule that maximized Morgan’s parenting

time with C.A.

             The issue at the heart of this appeal is the change in Morgan’s

parenting time that occurred as a result of C.A. attending school in Grayson

County where Benjamin resides. The basis for a modification in timesharing is

fact-driven because the legal standard is whether the modification is in the best

interests of the child. Anderson v. Johnson, 350 S.W.3d 453, 455 (Ky. 2011).

Further,

             [i]n reviewing a decision as to where a child will
             primarily live, we must give a great deal of deference to
             both the trial court’s findings of fact and discretionary
             decisions. The trial court is in the best position to resolve
             the conflicting evidence and make the determination that
             is in the child’s best interest. So long as the trial court
             properly considers the mandate of [Kentucky Revised
             Statutes (KRS)] 403.270, including giving due
             consideration to all relevant factors, we will defer to its
             decision if it is neither clearly erroneous nor an abuse of
             discretion.

Barnett v. White, 584 S.W.3d 755, 759 (Ky. App. 2019) (citations omitted).


                                           -5-
             Turning to Morgan’s first argument, she asserts the circuit court failed

to consider all relevant facts. We disagree. Although Morgan cites no legal

authority for her argument, she relies on the custodial evaluation and argues that

the circuit court failed to “use or apply the findings from said report.”

             KRS 403.290(2) does allow a court to order
             psychological tests of the child, as well as the parents, in
             order to assist in making the custody determination. The
             statute is permissive, not mandatory, and the
             professional’s conclusions are merely expert testimony,
             or evidence to be considered by the courts, and not
             dictates.

Chalupa v. Chalupa, 830 S.W.2d 391, 392 (Ky. App. 1992) (citations omitted)

(emphasis added), abrogated on other grounds by Fenwick v. Fenwick, 114

S.W.3d 767 (Ky. 2003), overruled on other grounds by Pennington v. Marcum,

266 S.W.3d 759 (Ky. 2008).

             Therefore, the circuit court was not compelled to defer solely to the

evaluator’s report and the duty of the judge to act as final arbiter was not in any

way abrogated by the report’s findings, conclusions, or recommendations. We

cannot say the circuit court abused its discretion in determining not to follow the

recommendations contained in the report, especially considering Benjamin was

unable to cross-examine the evaluator. Further, “[a] reviewing court must give due

regard to the trial court’s judgment as to the credibility of the witnesses.” Williford

v. Williford, 583 S.W.3d 424, 428 (Ky. App. 2019) (citation omitted). Although


                                          -6-
Morgan testified regarding what she believed is the academic superiority of the

school in Louisville, Benjamin presented numerous witnesses who testified

regarding the education C.A. would receive in Grayson County. Because the

circuit court is in the best position to judge the credibility of the evidence, we will

not substitute our opinion for that of the circuit court regarding the weight given to

certain evidence, including the testimony of witnesses. Kentucky Rule of Civil

Procedure (CR) 52.01; B.C. v. B.T., 182 S.W.3d 213 (Ky. App. 2005).

Accordingly, we discern no error.

             Morgan next argues the circuit court failed to make any meaningful

findings of fact because it adopted the DRC report – which used Benjamin’s

tendered findings of fact and conclusions of law – without change. We disagree.

The scenario in the instant action is similar to Prater v. Cabinet for Human

Resources, Commonwealth of Kentucky, 954 S.W.2d 954 (Ky. 1997). In Prater,

the Kentucky Supreme Court held

             [f]irst, Appellant claims the trial court failed to make
             independent findings of fact as required by CR 52.01.
             He bases this allegation on the fact that the trial court
             adopted the Cabinet’s proposed findings of fact without
             correction or change. The trial court requested both
             parties to submit proposed findings of fact, which both
             did. It is not error for the trial court to adopt findings of
             fact which were merely drafted by someone else.

Id. at 956 (emphasis added).




                                          -7-
              Both Morgan and Benjamin submitted proposed findings of fact and

conclusions of law to the DRC. Morgan filed three sets of exceptions to the DRC

report which were considered by the circuit court. The circuit court also conducted

a hearing, reviewed the record, and both parties filed briefs prior to the circuit

court’s adoption of the DRC report. Because both parties were permitted to tender

proposed findings and the record before us indicates the circuit court exercised its

discretion in choosing between the two, we discern no error.

             Morgan next argues she was denied due process because the circuit

court ordered Benjamin to be the primary residential parent when he did not file a

motion. We are unpersuaded. Although Morgan argues she was not given a

chance to adequately prepare and present a “defense” to Benjamin being ordered

the primary residential parent, she fails to state what she would have done

differently if Benjamin had filed the motions instead of Morgan. Moreover, the

record before us is clear. From the time the parties agreed on the record in 2016,

that C.A. was to attend school in Grayson County, Benjamin sought to have that

agreement entered as an order. He never waivered from his position that C.A.

should attend school in Grayson County per the agreement of 2016. It was Morgan

who sought to change the agreement regarding C.A.’s school, which, per Morgan’s

own admissions, would necessitate a change in timesharing. “The party seeking




                                          -8-
modification of custody or visitation/timesharing is the party who has the burden

of bringing the motion before the court.” Pennington, 266 S.W.3d at 769.

             As Morgan’s own motions and arguments make clear, regardless of

where the circuit court ordered C.A. to attend school, due to the distance and the

one-hour time zone difference between the parties’ residences, it was not in C.A.’s

best interest to travel up to three hours per day to and from school. Further, neither

party wished to change custody, but, in their testimony, both agreed that equal

timesharing would be untenable once C.A. started school. KRS 403.320(3)

governs modification of visitation/timesharing and states, in relevant part, that a

“court may modify an order granting or denying visitation rights whenever

modification would serve the best interests of the child[.]” (Emphasis added.) It

was within the circuit court’s discretion, based on Morgan’s motions, to modify

Morgan’s timesharing “to an accommodation as reasonable as possible given the

distance of the relocation and the means of the parties.” Pennington, 266 S.W.3d

at 770.

             We address Morgan’s remaining arguments together. She contends

that there was insufficient evidence to overcome the presumption of equal

timesharing and similarly argues that the circuit court failed to maximize her

timesharing with C.A. Morgan’s arguments are perplexing. She argues C.A.

should attend school in Louisville and Morgan should be the primary residential


                                         -9-
parent, which would have denied Benjamin equal parenting time, while

simultaneously arguing the presumption of equal parenting time was not overcome.

Regardless, Morgan’s arguments to this Court are refuted by the record.

            Careful review of the hearing shows that Morgan testified multiple

times that it would be “unconscionable” and not in C.A.’s best interest to make her

travel up to three hours per day for school. Morgan’s testimony was clear that she

was opposed to C.A. enduring long commutes on a daily basis. However, on

cross-examination, Morgan refused multiple times to suggest a visitation schedule

should the circuit court order C.A. to attend school in Grayson County. To wit:

            COUNSEL: If the court upholds the previous order . . .
            and the child goes to school in [Grayson County], what
            kind of parenting time do you want?

            MORGAN: I do not want my child to attend school
            ninety miles away from both parents. I can’t answer that.

            COUNSEL: So you don’t care how often you see the
            child?

            MORGAN: I want to see the child as much as possible
            which makes this school in [Grayson County]
            unconscionable.

            COUNSEL: Much like it will be for [Benjamin] for the
            child to attend school in Louisville?

            MORGAN: Absolutely not, he has the opportunity to be
            there every afternoon to pick her up if he so chooses.

            ....


                                       -10-
              COUNSEL: I’m going to ask you one more time. If the
              child attends school in [Grayson County], what type of
              parenting time do you want?

              MORGAN: I can’t answer that hypothetical. I want to
              be there for my child as much as possible. I would like
              to be the primary residential parent.

              COUNSEL: Yes, ma’am, I understand. But if you’re not
              the primary residential parent and the child attends
              school in [Grayson County], what type of parenting time
              do you want?

              MORGAN: I’m going to object. I don’t think this is
              relevant. The court’s going to make a decision on where
              she goes to school and then, you know, I have to make a
              decision on what I can do and adhere to their advice. I
              can’t say what the court’s going to say. I can’t make the
              court’s decision for them. What I want is for my
              daughter to go to school a reasonable distance from me
              and I want to be able to pick her up and drop her off
              every day. And I want to work with [Benjamin] to make
              that happen, and I want to show her that we’re both there
              for her. That’s what I want.

             Returning to KRS 403.320(3), we note that the statute states, in

relevant part, that “the court shall not restrict a parent’s visitation rights unless it

finds that the visitation would endanger seriously the child’s physical, mental,

moral, or emotional health.” To “restrict” visitation means to provide either parent

with less than reasonable visitation. Layman v. Bohanon, 599 S.W.3d 423, 429

(Ky. 2020). After careful review, we conclude there was no abuse of discretion in

the circuit court’s increase of timesharing with C.A. in favor of Benjamin due to

the child’s attendance of school in Grayson County and Morgan’s residence in

                                           -11-
Louisville. Although Morgan’s time with C.A. was reduced, it was not “restricted”

as that term is used in KRS 403.320. Instead, Morgan’s time was modified as

necessary for C.A.’s school attendance.

               For the foregoing reasons, the judgment of the Grayson Circuit Court

is affirmed.



               ALL CONCUR.



 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Earlene Whitaker Wilson                    Jeffrey D. Buckles
 Leitchfield, Kentucky                      Elizabethtown, Kentucky




                                          -12-